Citation Nr: 0613756	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for urticaria, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans' 
Affairs (VA) which denied an increased rating for urticaria.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

REMAND

The veteran underwent a VA compensation and pension (C&P) 
skin diseases examination in May 2004.  Physical examination 
revealed no rashes, dermatitis or active dermatograhism seen 
on any exposed areas of the body, including the head, face, 
neck and hands, but there was positive dermatographism on 
provocation by scratch test.  The VA examiner also noted the 
absence of acne or chloracne, papules, pustules, vesicles, or 
any inflammation in any exposed areas, as well as an absence 
of alopecia, areata and hyperhidrosis.  An impression of 
history of dermatographism with generalized pruritis, stable 
at present due to present medical management, was made.  No 
scarring or disfigurement was seen.  

The veteran contends that she is constantly taking medication 
to control the itching and frequent hives associated with her 
service-connected skin disability.  She indicates that her 
skin condition is well controlled by the medication she is 
presently taking, but that if she does not take the 
medication, her condition gets worse.  The veteran reports 
being prescribed hydroxyzine and applying daily creams and 
salves, such as loratidine, to control her condition.  She 
indicates that the condition involves an itching sensation 
that affects her entire body, which physically manifests in 
the form of swollen welts.  The veteran also contends that 
she has scars on her body as a result of the skin condition 
and that she uses a fading cream to keep the scars from being 
so visual.  See Notice of Disagreement (NOD) dated October 
2004; addendum to VA Form 9 dated February 2005; January 2006 
hearing transcript.  

During the January 2006 hearing, the veteran's representative 
requested that another VA C&P examination be scheduled during 
a time that the veteran has not taken her medication so that 
the true state of her condition can be evaluated.  The 
veteran also indicated that she was to undergo blood tests at 
the VA Medical Center in East Orange, New Jersey, in February 
2005, which may provide evidence for her claim.  See addendum 
to VA Form 9 dated February 2005.  These records have not 
been associated with the claims file.  

In light of the foregoing, fundamental fairness warrants a VA 
C&P examination undertaken when the veteran has not been 
medicated in order to fully evaluate the current severity of 
her service-connected urticaria.  The veteran is hereby 
notified that it is her responsibility to report for the 
examination, if scheduled, and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAMC in East Orange, New 
Jersey, since January 2005, to include 
blood tests performed in February 2005, 
which may have been done in conjunction 
with the veteran's skin condition.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of her service-
connected urticaria.  The RO should 
request the veteran to abstain from 
taking her medication prior to attending 
the examination.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to perform any and 
all necessary tests, and the results 
should be included in the examination 
report.  The examiner should indicate the 
percentage of the veteran's entire body 
and the percentage of the exposed areas 
that are affected by the skin condition, 
and should also indicate whether the 
veteran is undergoing any systemic 
therapy.  

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

